Citation Nr: 0731577	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System 
in Mare Island, California


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred from December 
11, 2004 to December 13, 2004, at Shasta County Mental 
Health.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974 and from May 1974 to February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Veterans 
Affairs Northern California Health Care System (VANCHCS), 
which denied the benefits sought on appeal.

The Board notes that additional evidence was forwarded to the 
Board in July 2006 after the veteran's case was certified on 
appeal.  The veteran has waived initial RO consideration of 
the new evidence submitted in conjunction with his claim.  
See 38 C.F.R. § 20.1304(c) (2007).

The appeal is being REMANDED to the VANCHCS.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran contends that reimbursement or payment of the 
cost of unauthorized private medical services associated with 
his treatment at Shasta County Mental Health from December 
11, 2004 to December 13, 2004 is warranted.  The veteran 
explains in a June 2005 personal statement that while the 
subject evaluation and treatment was not a result of a 
service-connected disability, the "situation took place 
during a weekend, when the local VAMC was closed, outside of 
normal hours, and the next nearest VA medical facility was in 
excess of 90 miles from Redding."  

The Board notes that in the veteran's June 2005 "Letter of 
Appeal," the veteran indicated that he enclosed five 
documents pertaining to his treatment at Shasta County Mental 
Health.  Similarly, in the August 2005 statement of the case 
(SOC), the VANCHCS refers to clinical documentation 
pertaining to the veteran's treatment at Shasta County Mental 
Health.  However, after careful review of the claims file and 
associated folder, the Board observes that clinical 
documentation associated with the veteran's treatment at 
Shasta County Mental Health from December 11, 2004 to 
December 13, 2004, submitted on behalf of the veteran and 
clinical records relied upon by VANCHCS are not of record.  
The Board finds that an attempt should be made to obtain 
those records, as they are relevant to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice that notifies him of the evidence 
required for payment or reimbursement of 
unauthorized medical expenses under 38 
U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 
17.120, 17.1002 (2007), which should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's medical records 
and any other clinical documentation 
associated with the veteran's treatment 
at Shasta County Mental Health from 
December 11, 2004 to December 13, 2004.  
All records/responses received should be 
associated with the claims file.  

3.  The VANCHCS may conduct any 
additional development necessary to 
decide the issue.  Additional 
adjudication of the issue should then be 
undertaken in accordance with all 
appropriate laws and regulations.  

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



